Order filed September 30, 2022.




                                      In The

                      Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00361-CV
                                  ____________

                  IN THE INTEREST OF A.Y.C., A CHILD


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2020-02304J

                                     ORDER

      D.C. (“Mother”) and H.G.G. (“Father”) appeal the termination of their
parental rights to their son, A.Y.C. The Department of Family and Protective
Services (the “Department”) filed its appellate brief in this court. However, the
Department has not stated how the trial court has jurisdiction to terminate the
parental rights of Mother and Father to A.Y.C. when Mother and Father are foreign
nationals living in their home country of Honduras and A.Y.C. is an undocumented
foreign national from Honduras. We therefore ORDER the Department to explain
how the trial court and this court have subject matter jurisdiction in this case. In
that regard, the Department also should address (1) the role of the U.S. Department
of Health and Human Services and why it is not the appropriate agency that should
have priority and custody over A.Y.C.; (2) the role and applicability of the
Unaccompanied Refugee Minors Program of the U.S. Department of Health and
Human Services; (3) the role of the Office of Refugee Resettlement of the U.S.
Department of Health and Human Services; (4) the applicability of the Hague
Abduction Convention; and (5) whether Honduras has adopted the Uniform Child
Custody Jurisdiction and Enforcement Act and, if Honduras has not adopted it,
why and how the Act is applicable and binding upon Mother, Father, and A.Y.C.

      We ORDER that counsel for the Department file a supplemental brief
addressing subject matter jurisdiction as instructed in this order within 5 days
from the date of this order.



                                 PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.